DETAILED ACTION
Allowable Subject Matter
Claims 1-4,9-13,15-17,20,28-29 and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Salivar et al (US 2006/0028548) in view of Warzelhan et al (US 2016/0205355), Doring (US 2003/0193577) and Lee (US 2014/0132735) fails to teach an apparatus with first and second camera on a movable turret wherein “the first camera to maintain the object of interest in a field of view of the first camera during movement of the first camera about the movable turret to generate the first image data and the second camera to maintain the object of interest in a field of view of the second camera during movement of the second camera about the movable turret to generate the second image data.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numata (US 2020/0366854).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486